PER CURIAM.
The Florida trial court was without jurisdiction to modify a South Carolina temporary order concerning custody of a minor child while the South Carolina court was still exercising its jurisdiction and was, in fact, attempting to extradite petitioner/mother to South Carolina to face criminal charges for violation of its lawful child custody order. § 61.1314, Fla.Stat. (1981); see also Greene v. Greene, 432 So.2d 62 (Fla. 3d DCA 1983); Bonis v. Bonis, 420 So.2d 104 (Fla. 3d DCA 1982). Moreover, allegations of past mistreatment of the child by *53the custodial grandparents who live in South Carolina were insufficient to establish an emergency situation for jurisdictional purposes. Nelson v. Nelson, 433 So.2d 1015 (Fla. 3d DCA 1983); § 61.1308(1)(c), Fla.Stat. (1981).
The order changing custody and enjoining extradition proceedings in Dade County Circuit Court Case No. 82-5246 is vacated and the cause is dismissed.